Appeal by the petitioner, by permission, from an order of the Supreme Court, Orange County (Miller, J.), dated January 15, *5731992, which, after a rehearing and review of a commitment order of the same court (King, J.), dated October 31, 1991, committed him to a secure facility for six months pursuant to CPL 330.20 (1) (b) upon finding that he suffered from a "dangerous mental illness”.
Ordered that the order is affirmed, without costs or disbursements.
The District Attorney established by a preponderance of the evidence (see, People v Escobar, 61 NY2d 431) that the petitioner suffered from a dangerous mental disorder which required his continued commitment to a secure facility (see, CPL 330.20 [1] [c]).
We note that the expiration of the commitment order does not render this appeal academic (see, People v Salem, 122 AD2d 85). Thompson, J. P., Copertino, Pizzuto and Santucci, JJ., concur.